Citation Nr: 9921325	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-21 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for arthritis of the lower 
back as secondary to a service-connected bilateral foot 
condition.

3.  Entitlement to service connection for a condition causing 
pain and numbness in the arms and hands.

4.  Entitlement to service connection for a condition causing 
tingling, numbness and weakness in the extremities and the right 
side of the head.

5.  Entitlement to service connection for abnormal growths on the 
body, especially the arms, wrists, and hands.

6.  Entitlement to service connection for a condition causing 
joint pain.  

7.  Entitlement to an increased evaluation for amputation of the 
left great toe, through the proximal phalanx, with hypertrophy 
metatarsal base, currently evaluated as 10 percent disabling.

8.  Entitlement to an increased evaluation for hypertrophy of the 
metatarsal base of the right foot, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to January 
1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
denied the benefits sought.  The veteran promptly appealed these 
determinations.


FINDINGS OF FACT

1.  The veteran currently suffers from PTSD that cannot be 
disassociated with service.  

2.  Arthritis of the lower back is not proximately due to service 
connected bilateral foot condition nor did it otherwise result 
from a the veteran's service-connected bilateral foot condition.  

3.  There is no competent medical evidence that the veteran has a 
condition causing pain and numbness in the arms, a condition 
causing tingling, numbness and weakness in the extremities and 
right side of the head, a condition characterized by abnormal 
growths on the body (especially on the arms, wrist and hands), or 
a condition causing joint pain.

4.  Amputation of the left great toe, through the proximal 
phalanx, with hypertrophy metatarsal base is manifested by no 
metatarsal involvement or removal of the metatarsal head.  

5.  Hypertrophy of the metatarsal base of the right foot is 
manifested by not more than anterior metatarsalgia or Morton's 
disease.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1998).

2.  Arthritis of the lower back was not due to a service-
connected disability. 38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.310(a) (1998).  

3.  The veteran has not submitted a well grounded claim to 
establish entitlement to service connection for a condition 
causing pain and numbness in the arms, a condition causing 
tingling, numbness and weakness in the extremities and right side 
of the head, a condition characterized by abnormal growths on the 
body (especially on the arms, wrist and hands), or a condition 
causing joint pain.  38 U.S.C.A. § 5107 (West 1991).  

4.  The criteria for an evaluation in excess of 10 percent for 
amputation of the left great toe, through the proximal phalanx, 
with hypertrophy metatarsal have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.71, 
Diagnostic Code 5171 (1998).  

5.  The criteria for an evaluation in excess of 10 percent for 
hypertrophy of the metatarsal base of the right foot have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1-4.14, 4.27, 4.71, Diagnostic Codes 5299-5279 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

The law provides that a veteran is entitled to service connection 
for a disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  However, 
the Board must initially determine whether the veteran has 
submitted a well-grounded claim as required by 38 U.S.C.A. § 
5107(a).  A well-grounded claim is one that is plausible, capable 
of substantiation or meritorious on its own.  38 U.S.C.A. § 
5107(a);  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  While 
the claim need not be conclusive, it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence of a 
current disability, and a nexus between the in service injury or 
disease and the current disability.  See Epps v. Gober, 126 F.3d 
1464 (1997).  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Lay or medical evidence, as appropriate, may be used to prove 
service incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995). 

Alternatively, a claimant may establish a well-grounded claim for 
service connection under the chronicity provision of 38 C.F.R. § 
3.303(b) (1998), which is applicable where evidence, regardless 
of its date, shows that an appellant had a chronic condition in 
service or during an applicable presumption period, and that that 
same condition currently exists.  Such evidence must be medical 
unless the condition at issue is a type as to which, under case 
law, lay observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same regulation 
if the evidence shows that the condition was observed during 
service or any applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

A.  PTSD

The veteran's claim for service connection for PTSD is well-
grounded.  38 U.S.C.A. § 5107(a).  As noted, service connection 
may be granted for a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  Service 
connection for PTSD requires the following three elements: [1] 
medical evidence diagnosing the disorder; [2] credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and [3] a link, established by the medical evidence, between 
current symptomatology and the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f) (1998), as amended by Federal Register: June 
18, 1999 (Volume 64, Number 117); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997).  

Further, under the provisions of 38 C.F.R. § 3.102, when, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, such doubt will 
be resolved in the favor of the claimant.  Reasonable doubt is 
doubt which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance of 
the evidence is against the claim, in which event the claim must 
be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).

In this case, the veteran has a diagnosis of PTSD as reflected in 
the report of VA examination dated in January 1997 and in 
outpatient treatment records.  The RO had denied the veteran's 
claim of entitlement to service connection for PTSD predicated on 
a finding that, although there was a diagnosis of PTSD, related 
by an examiner to Vietnam experiences, there was no objectively 
verified stressor shown by the evidence of record.  However, the 
Board review discloses that not only has the veteran received a 
diagnosis of PTSD, but there is, significantly, considerable 
evidence of a verified stressor underlying the diagnosis.  See 
Cohen v. Brown, 10 Vet. App. 128, 137 (1998).

Although the veteran's diagnoses of PTSD have been based on a 
history of service-related events provided by the veteran to the 
examiner, independent evidence corroborates the veteran's reports 
of a stressor.  Specifically, the RO sought information from the 
United States Armed Services Center for Research of Unit Records 
(USASCRUR), formerly known as the U.S. Army & Joint Services 
Environmental Support Group, in an attempt to verify the claimed 
stressors.  The veteran had maintained that, while stationed in 
Vietnam, he was assigned to the Army's 52nd Signal Battalion.  
He worked as a communications specialist and cryptographer.  The 
veteran has maintained that he performed many of his duties while 
under enemy fire.  He also reported that he had to take on a 
combat role when circumstances warranted, although he explained 
that he was never officially assigned a combat specialty.  
Nonetheless, he has indicated that he was in a combat situation 
in much of 1968 and particularly in August 1968 in Cao Lahn, and 
that he was part of a small team or special force that went out 
on a dangerous mission to reestablish communications in an area 
which came under heavy fire.  While engaged in that mission, he 
was in combat, and witnessed the death of many people, which has 
haunted him to this day.

Records received from USASCUR include operational reports of the 
52nd Battalion which show that the battalion was involved in 
establishing and maintaining communications in the areas of Cao 
Lanh and Moc Hoa in 1968.  It was confirmed that the Division was 
attacked in August 1968 as he reported.  84 rocket attacks were 
recorded in February 1968 alone.  Men on duty could not leave 
their equipment during mortar and rocket attacks.  They stayed at 
their place of duty and kept the communications in even though 
the walls of their buildings were often being blown apart by 
mortar and rocket fire.  Furthermore, consistent with the 
veteran's reported history of stressors, the Battalion organized 
numerous small Special Forces site groups.  In these groups, men 
were required to stand and fight to prevent the sites from being 
overrun.  It was noted that many young men faced their first 
combat during the early months of 1968.  

The VA examination indicates that the veteran's stressors 
underlying the PTSD diagnosis include the described events in 
Vietnam in 1968.  The veteran cited his experiences in what he 
called the 'special forces' unit in 'Mochoa'.  The Board observes 
that the veteran was likely referring to the experiences outlined 
in the documents obtained from USCASCUR.  Considering the time, 
place and circumstances of the veteran's service as reflected in 
all of the relevant evidence, the Board finds that the evidence 
is at least in equipoise as to whether the veteran's stressors 
occurred.  Therefore, applying 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 3.102 to the facts of this case, the Board finds that 
the stressors alleged by the veteran are verified and that 
service connection for PTSD is warranted.  

B.  Back Condition

The veteran asserts that he suffers from a back condition and 
that this problem is causally related to his service-connected 
bilateral foot condition.  In addition to the aforementioned 
rules for service connection, a disability which is proximately 
due to, or results from, another disease or injury for which 
service connection has been granted shall be considered a part of 
the original condition.  See 38 C.F.R. § 3.310(a) (1998).  When 
aggravation of a disease or injury for which service connection 
has not been granted is proximately due to, or is the result of, 
a service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In any event, the claim must still initially be shown to be well-
grounded.  In cases of secondary service connection, medical 
evidence is also required to establish a link between the claimed 
disability and the service-connected disability.  See Jones v. 
Brown, 7 Vet. App. 134 (1994) (claim for secondary service 
connection for glaucoma is not well grounded where the only 
evidence in support of the claim is appellant's unsupported lay 
testimony).  A statement from one of the veteran's treating 
osteopaths, Patrick B. Ball, D.O., provides that link.  In a 
written statement dated in April 1997, Dr. Ball, indicated that 
he reviewed old X-ray reports which showed arthritis in the 
veteran's thoracic spine.  Dr. Ball opined that because of the 
bilateral foot condition, the veteran's low back pain would 
likely be worse because of the way he ambulates.  

Dr. Ball's statement, in conjunction with the evidence of current 
disability, serves to make the veteran's claim well-grounded.  
Thus, the Board will evaluate the merits of this claim.  

Although the veteran claims that he currently suffers from 
arthritis of the lower back that is related to but separate from 
a bilateral service-connected foot condition, for the following 
reasons, the preponderance of the evidence is against the claim 
of entitlement to secondary service connection for a back 
condition.  

The Board recognizes that although the veteran has theorized that 
the long-term effects of his altered gait have included back 
pain, recent medical records show that his medically-recognized 
back problems are of more recent origin.  Although VA outpatient 
treatment records dated in October 1996 show that the veteran had 
arthritis of the lumbar spine, an X-ray report dated in October 
1996 contains a diagnosis of an essentially normal lumbosacral 
spine.  An X-ray report of the lumbar spine accompanying Dr. 
Ball's treatment records and dated in March 1997 shows only a 
mild degree of disc space narrowing at L3-4.  The veteran 
underwent six sessions of physical therapy in early 1997 for low 
back pain attributed to degenerative joint disease of the 
lumbosacral spine and leg length discrepancy.  He was discharged 
in April 1997 for failure to continue with treatment.  

A detailed evaluation from Gregory Z. Mavian, D.O., of Orthopedic 
and Neurological Consultants, Inc., dated in April 1999, shows 
that the veteran was injured in March 1999 while pulling a heavy 
load on the job.  It is specifically noted that the veteran 
denied ever having had back pain or radicular pain prior to the 
accident.  The diagnosis was post-traumatic lumbosacral 
myofascial dysfunction with left radicular and inguinal pain with 
associated minimal left L4-5 foraminal disc protrusion and 
multilevel facet hypertrophy and degeneration of the lumbar 
spine.  

Based on the foregoing evidence of record, the Board concludes 
that the preponderance of evidence is against a claim for service 
connection for arthritis of the lower back secondary to a 
service-connected bilateral foot condition.  There is minimal 
probative medical evidence of record supporting the veteran's 
contention.  Essentially, the opinion of Dr. Ball is the only 
medical evidence suggesting that the back condition is 
proximately due to the foot condition.  However, the Board notes 
that his opinion is not supported by treatment records which show 
complaints of back pain related to gait problems.  Moreover, Dr. 
Ball stated that he reviewed old X-rays of the thoracic spine and 
then commented on the etiology of pain in the lower back.  
Further, the Board notes the absence of X-ray confirmation of a 
diagnosis of arthritis of the spine, in addition to the April 
1999 consultation report which fails to suggest a relationship 
between the current back problems and a foot condition.  

Thus, there is minimal probative evidence of record, aside from 
the veteran's assertions, that he incurred this disorder as 
secondary to his service-connected foot condition.  In this 
regard, the veteran's assertions as to medical causation do not 
constitute competent evidence of a relationship between his 
currently diagnosed back disorder and his service-connected foot 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In short, the Board has thoroughly reviewed all the evidence of 
record, in conjunction with the applicable laws and regulations 
regarding secondary service connection; however, the Board finds 
that the preponderance of the evidence is against a claim for 
service connection for arthritis of the lower back secondary to a 
service-connected bilateral foot disorder, and the claim is 
denied.

C.  Remaining Service Connection Claims

With regard to the claims for service connection for a condition 
causing pain and numbness in the arms, a condition causing 
tingling, numbness and weakness in the extremities and right side 
of the head, a condition characterized by abnormal growths on the 
body (especially on the arms, wrist and hands), or a condition 
causing joint pain, even presuming the truthfulness of the 
evidence for the purpose of determining whether a claim is well-
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 73-
74 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993), for the 
reasons stated below, the record fails to establish that these 
claims are plausible.

A review of the record discloses no current disability with 
respect to the following alleged conditions: a condition causing 
pain and numbness in the arms, a condition causing tingling, 
numbness and weakness in the extremities and right side of the 
head, a condition characterized by abnormal growths on the body 
(especially on the arms, wrist and hands), or a condition causing 
joint pain.  The record contains treatment records from private 
physicians as well as VA treatment records, but none of these 
contain a diagnosis of these conditions.  In February 1997, the 
veteran complained to Dr. Ball that he was suffering multiple 
symptoms including tingling in the right arm and hand.  There was 
no pertinent diagnosis.  The rest of the record fails to indicate 
the presence of any of the alleged disorders.  

"Where the determinative issue involves either medical etiology 
or a medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of Section 5107(a); 
where the determinative issue does not require medical expertise, 
lay testimony may suffice by itself."  Godfrey v. Brown, 7 Vet. 
App. 398, 405 (1995).  After reviewing the evidence, the Board 
observes that there is no competent (i.e., medical) evidence 
suggesting that the veteran has a current disability with respect 
to a condition causing pain and numbness in the arms, a condition 
causing tingling, numbness and weakness in the extremities and 
right side of the head, a condition characterized by abnormal 
growths on the body (especially on the arms, wrist and hands), or 
a condition causing joint pain.  None of the complaints are shown 
to be a disability by competent medical evidence.  The only 
competent medical evidence addressing these issues, in essence, 
the entire body of medical records, instead show that there is no 
current disability.  Moreover, the records fail to suggest a 
chronic condition in service or continuity of symptomatology 
since service.  The veteran and his representative have argued 
that his statements regarding continuous problems in these areas 
establish the existence of these disabilities but they are not 
considered competent evidence.  The Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has held that 
lay testimony is not competent to prove a matter requiring 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray v. 
Brown, 5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93, 
95 (1993); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); 
Clarkson v. Brown, 4 Vet. App. 565, 567 (1993).  It is the 
province of trained health care professionals to enter 
conclusions which require medical opinions as to causation, Jones 
v. Brown, 7 Vet. App. 134, 137 (1994), and, since he has no 
medical expertise, the lay opinion of the veteran does not 
provide a basis upon which to make any finding as to the origin 
or development of his condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992). 

Since these claims for service connection are not well grounded, 
the VA has no further duty to assist the veteran in developing 
the record to support his claims.  See Epps, 126 F.3d at 1469 
("[T]here is nothing in the text of § 5107 to suggest that [VA] 
has a duty to assist a claimant until the claimant meets his or 
her burden of establishing a 'well grounded' claim.").  The 
Board is unaware of any information in this matter that would put 
the VA on notice that any additional relevant evidence may exist 
which, if obtained, would well ground of the veteran's claims.  
See generally, McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

II.  Increased Evaluations

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations are plausible and capable of 
substantiation and are therefore well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
veteran asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  
The Board also is satisfied that all relevant facts have been 
properly developed and that no further assistance to the veteran 
is required in order to comply with the duty to assist as 
required under 38 U.S.C.A. § 5107(a).

The veteran essentially contends that his service-connected 
amputation of the left great toe, through the proximal phalanx, 
with hypertrophy of the metatarsal base and hypertrophy of the 
metatarsal base of the right foot are severely disabling and 
warrant higher evaluations.  He has maintained that he has 
tremendous difficulty walking due to foot pain.  

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Service connection for amputation of the left great toe was 
granted in a September 1979 rating decision.  The left foot 
condition is currently characterized as amputation of the left 
great toe, through the proximal phalanx, with hypertrophy of the 
metatarsal base, and evaluated as 10 percent disabling under 
Diagnostic Code 5171, effective from May 1979.  Diagnostic Code 
5171 provides that amputation of the great toe without metatarsal 
involvement is rated as 10 percent disabling.  A 30 percent 
evaluation is warranted when there has been removal of the 
metatarsal head.  See 38 C.F.R. § 4.71a, Diagnostic Code 5171 
(1998).

Service connection for hypertrophy of the metatarsal base of the 
right foot was granted in a February 1985 rating decision, and is 
evaluated as 10 percent disabling under Diagnostic Code 5299-
5279, effective from August 1983.  This condition is rated by 
analogy because it is considered an unlisted condition under the 
Diagnostic Code.  38 C.F.R. § 4.27 (1998).  Diagnostic Code 5279 
provides that metatarsalgia, or Morton's disease, is rated as 10 
percent disabling whether the condition is unilateral or 
bilateral.  See 38 C.F.R. § 4.71a, Diagnostic Code 5279 (1998).

Service medical records show that the veteran shot himself in the 
left foot in July 1976 while on leave.  This injury necessitated 
the amputation of his left great toe through the proximal phalanx 
and ultimately led to his discharge from military service.  There 
were no other noted problems with the feet in service.  

In July 1996, the veteran sought treatment from Rodney L. 
Tomczak, D.P.M., for severe callous formation, hypertrophy and 
difficulty walking.  The veteran underwent resection of the fifth 
metatarsal base bilaterally at that time.  In November 1996, he 
underwent revision of the fractured styloid process base of the 
fifth metatarsal of the right foot, performed by Alan Block, 
D.P.M.  Each of these surgeries required weeks of recovery time 
during which the veteran could not work based on doctors orders.  

VA examination in January 1997 revealed complaints of bilateral 
foot pain, especially on the outer part of the right lateral 
side.  The examiner observed that the veteran had normal gait and 
posture.  There were smooth scars consistent with the surgeries.  
The soles of the feet were not tender and the size and shape of 
the feet were within normal limits.  Range of motion of the feet 
and toes was normal.  The diagnosis was chronic soreness of the 
feet, especially after walking or standing for a long time.  
Possibly secondary to old injury of the right foot.  

Outpatient treatment records from the VA Podiatry Clinic show 
that the veteran was seen on several occasions in 1996 and 1997 
for evaluation and maintenance of his left toe prosthesis and 
shoe inserts.  

A written statement from John F. Boyle, D.P.M., dated in June 
1999 indicates that the veteran suffers from chronic synovitis of 
the peroneal tendons of the right foot.  It was noted that the 
veteran's gait had been permanently altered by loss of the left 
great toe.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The evaluation of the same disability under various diagnoses is 
to be avoided.  See 38 C.F.R. § 4.14.  

In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, the VA is required to consider whether an 
increased evaluation could be assigned on the basis of functional 
loss due to pain or weakness, to the extent that any such 
symptoms are supported by adequate pathology.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995).

The primary manifestations of the veteran's foot conditions are 
pain, especially in the metatarsal area, and, according to the 
most recent medical report, altered gait.  The veteran has worn 
orthopedic devices and used oral medications for relief of foot 
pain.  As noted previously, the veteran's left foot is rated as 
10 percent disabling under Diagnostic Code 5171 and his right 
foot is rated as 10 percent disabling under Diagnostic Code 5299-
5279.  Objective findings fail to suggest that there has been 
removal of the metatarsal head on the left which would warrant an 
increased evaluation under Diagnostic Code 5171.  Furthermore, 
the veteran is receiving the maximum rating under Diagnostic Code 
5279.  

There are various other diagnostic codes which the Board reviewed 
in order to determine whether the veteran is entitled to 
increased evaluations.  An evaluation of 20 percent is warranted 
when there is moderately severe foot injury, moderately severe 
malunion or nonunion of the tarsal or metatarsal bones, 
unilateral pes cavus with all toes tending to dorsiflexion, 
limitation of dorsiflexion at ankle to right angle, shortened 
plantar fascia, and marked tenderness under the metatarsal heads, 
or severe unilateral flat foot.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5284, 5283, 5278, 5276.  A 20 percent rating is 
also for application where there is ankylosis of the 
subastragalar or tarsal joint in poor weight bearing position..  
See 38 C.F.R. § 4.71a, Diagnostic Code 5272.  However, neither 
the veteran's right or left foot meets any of these criteria.  

The Board agrees with the determination that the veteran's signs 
and symptoms of his left foot disability most closely approximate 
the criteria for a 10 percent evaluation under Diagnostic Code 
5171, and that those of the right foot most closely approximate 
the criteria for a 10 percent evaluation under Diagnostic Code 
5299-5279.  There is an absence of limited range of motion that 
would suggest moderately severe foot disability under Diagnostic 
Code 5284.  There is also an absence of the findings consistent 
with a 20 percent rating for pes cavus or flatfoot under codes 
5278 and 5276.  Moreover, there is no noted malunion or nonunion 
of the metatarsals as noted in Diagnostic Code 5283.  There is 
also an absence of ankylosis as required in Diagnostic Code 5272.  

Regarding the noted post-surgical scars of the feet, these are 
noted to be asymptomatic, superficial, well-healed and non-
tender.  As such, a separate rating for scars is not warranted.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805.  

Thus, in the absence of evidence of the requisite signs and 
symptoms, there is no basis for assignment of an evaluation in 
excess of the currently assigned 10 percent ratings under any 
other Diagnostic Code provision.  

With respect to the veteran's contentions under 38 C.F.R. §§ 4.40 
and 4.45, the Board has also considered whether an increased 
evaluation could be assigned on the basis of functional loss due 
to the veteran's subjective complaints of pain in the left and 
right foot.  See DeLuca, 8 Vet. App. at 204-05.  However, an 
increased evaluation is not warranted on the basis of functional 
loss due to pain or weakness in the instant case, as the 
veteran's symptoms are supported by pathology only consistent 
with the two 10 percent evaluations.  There is full range of 
motion of the feet and an absence of muscle weakness as noted on 
the detailed VA examination.  The veteran's complaints do not, 
when viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination which would warrant a higher evaluation under 
these provisions.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture" as 
to render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  There is no objective 
evidence indicating that the veteran's left or right foot 
disability have markedly interfered with his earning capacity or 
employment status, or that they have necessitated frequent 
periods of hospitalization other than the surgeries in 1996.  
Although the veteran has reported recently that he is having a 
hard time at his job with the postal service due to disability, 
his current ratings for the issues on appeal are recognition that 
his impairments make it difficult to find work.  Moreover, his 
supervisor has written a statement in March 1998 indicating that 
his only periods of extended absence occurred after the surgeries 
in 1996.  In the absence of evidence of such factors as frequent 
hospitalization, which would not be contemplated by the assigned 
ratings, the Board finds that criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown 8 Vet. App. 218, 227 
(1995).


ORDER

Service connection for PTSD is granted.  

Service connection for arthritis of the lower back secondary to 
service-connected a bilateral foot condition, a condition causing 
pain and numbness in the arms, a condition causing tingling, 
numbness and weakness in the extremities and right side of the 
head, a condition characterized by abnormal growths on the body 
(especially on the arms, wrist and hands), or a condition causing 
joint pain, is denied.  

An evaluation in excess of 10 percent for amputation of the left 
great toe, through the proximal phalanx, with hypertrophy 
metatarsal base is denied.  

An evaluation in excess of 10 percent for hypertrophy of the 
metatarsal base of the right foot is denied.  




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

